Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 4/24/2019 and 3/26/2020 were received and considered.
Claims 1-11 are pending.
	
Claim Interpretation / Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or As discussed above, the recitation of “unit” in the claims is not accompanied by a teaching of specific structure in the specification.  Therefore, a skilled artisan would not have been enabled to make and/or use the claimed invention.

Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The independent claims recite “PUF information acquiring unit”, “additional information acquiring unit”, “encryption key information acquiring unit”, “decoding processing unit” and similar.  However, the specific structure of these recitations is not disclosed in the specification.  Therefore, claims 1-9 and 11 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over "A Flexible Design Flow for Software IP Binding in FPGA” by Gora et al. (Gora) in view of US 2019/0199525 A1 to Mondello et al. (Mondello).
                        
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    , p. 726, §B); an additional information acquiring unit configured to specify and acquire any of a plurality of pieces of additional information recorded in advance (enrollment including recording challenges, including                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    , p. 726, §B); an encryption processing unit configured to encrypt protection target information on the basis of the PUF information and the additional information that are acquired (encrypt software update D based on challenge and response, p. 726, §B); and a transmission processing unit configured to transmit the encrypted protection target information to the distribution target device (transmit encrypted software update D, p. 726, §B).  Gora lacks wherein the additional information acquiring unit is configured to change the additional information to be specified in accordance with a time.  However, Mondello teaches generating a unique encryption key from the output of a MAC module (¶22) receiving varying inputs, including from multiple PUFs (¶¶ 45-47, ¶49) and a monotonic counter (¶51, ¶54) to derive session keys (¶53) and provide a robust output depending on multiple physical characteristics (¶49).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gora such that the additional information acquiring unit is configured to change the additional information to be specified in accordance with a time.  One of ordinary skill in the art would have been motivated to perform such a modification to derive session keys and provide a robust output depending on multiple physical characteristics, as taught by Mondello.
Regarding claim 3, Gora discloses wherein the additional information is past PUF information of the distribution target device (enrollment information including                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    , p. 726, §B).  

Regarding claim 6, the claim is similar in scope to claim 1, reciting the target device performing the inverse operations and therefore is rejected using a similar rationale.  
Regarding claim 9, the claim is similar in scope to claim 1, reciting both the distribution device and the target device performing the inverse operations and therefore is rejected using a similar rationale.  
Regarding claim 10, the claim is similar in scope to claim 1, reciting a method performed by the same distribution device and therefore is rejected using a similar rationale.
Regarding claim 11, the claim is similar in scope to claim 1, reciting a non-transitory computer-readable medium having a program recorded thereon, the program causing an information distribution device to perform a the same distribution device as described in claim 1 and therefore is rejected using a similar rationale.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gora and Mondello, as applied to claim 1 and 6 above, in view of "Trustworthy firmware update for Internet-of-Thing Devices using physical unclonable functions" by Prada-Delgado et al.  (Prada-Delgado).
Regarding claims 5 and 7, Gora, as modified above, lacks a PUF information update processing unit configured to receive new PUF information from the distribution target device and update PUF information recorded in advance.  However, Prada-Delgado discloses an information distribution device                 
                    
                        
                            N
                            o
                            n
                            c
                            e
                        
                        
                            D
                        
                    
                
            ) obtained from the target device PUF provided in a response message (§ IV, 2, 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gora, as modified above, to include a PUF information update processing unit configured to receive new PUF information from the distribution target device and update PUF information recorded in advance.  One of ordinary skill in the art would have been motivated to perform such a modification to vary the key used for each update, as taught by Prada-Delgado.
Regarding claim 8, Gora, as modified above with respect to Prada-Delgado, further teaches wherein the PUF information transmission processing unit is configured to encrypt the changed PUF information using the PUF information before change and transmit the encrypted PUF information (Prada-Delgado teaches encrypting                 
                    
                        
                            N
                            o
                            n
                            c
                            e
                        
                        
                            D
                        
                    
                
             and index using previous PUF key K1 and transmitting to manufacturer, § IV, 2, 5).

Potential Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above rejections under 35 U.S.C. §112 are overcome, as best understood.  
Regarding claim 2, the prior art has been shown to utilize information from multiple PUFs to encrypt software for a target device.  Further, the prior art teaches requiring shares of data from multiple, separate devices for access to data (for example, US 2007/0239615 A1 to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
February 23, 2021